DAUKSCH, Judge.
This is an appeal from an order adjudicating appellant in contempt and sentencing her for non-payment of child support. She asserts that the evidence shows she has no money to pay the support, even though she says she has paid a total of $1,500 on two occasions to purge herself of her contempt.
We cannot know the facts upon which the trial judge based his decision because appellant has not brought us a transcript of the testimony, if such exists. We have no option but to affirm. See Peck v. Delta Fire Sprinkler, Inc., 675 So.2d 711 (Fla. 5th DCA 1996); Haddad v. Cura, 674 So.2d 168 (Fla. 3d DCA 1996); Sullivan v. Sullivan, 668 So.2d 329 (Fla. 4th DCA 1996). See also Bartolotta v. Bartolotta, 687 So.2d 1385 (Fla. 4th DCA 1997).
AFFIRMED.
HARRIS and ANTOON, JJ., concur.